Citation Nr: 1542850	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-03 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for fracture of right patella, status post arthroscopy with tricompartmental degenerative changes.

2.  Entitlement to an evaluation in excess of 20 percent for right knee instability.

3.  Entitlement to an evaluation in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Since the issuance of the August 2010 statement of the case, a July 2014 VA examination was conducted and the examination report has been associated with the claims file.  In September 2015, the Veteran, via his representative, waived the right to initial RO review of this evidence.  Additionally, the Veteran submitted additional medical evidence accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2014).  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.

The issue of an increased rating for the low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appeal, the Veteran's right knee disability has been productive of symptoms such as arthritis and painful motion, but has not been productive of ankylosis, recurrent subluxation or lateral instability, impairment of tibia and fibula, genu recurvatum, or a meniscal condition.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for fracture of right patella, status post arthroscopy with tricompartmental degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes (DCs) 5003-5256 (2014). 

2.  The criteria for a rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, DCs 5299-5257 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).   The duty to notify was accomplished by an October 2009 letter.  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with his claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded appropriate VA examinations in February 2010 and July 2014.  The Board finds these examinations to be adequate because the examiners described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the service-connected disabilities will be fully informed, and supported all conclusions with analysis that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Veteran has not reported, nor does the record show, that his service-connected knee disabilities have worsened in severity since the most recent examination in July 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

II.  Schedular Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).   

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

Under 38 C.F.R. § 4.71a, DC 5256, which evaluates ankylosis of the knee, a 30 percent rating is assigned for ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Where there is symptomatic removal of semilunar cartilage, a 10 percent rating is warranted under 38 C.F.R. § 4.71a, DC 5259.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The record shows the Veteran's knee disability was originally assigned a 10 percent evaluation in 1974, where it remained for many years, apart from a temporary total rating in 1992 following surgery.  During this time, the diagnostic code associated with the disability changed.  It was initially diagnostic code 5262, then 5257.  In 2004, the rating was increased to 30 percent and diagnostic code 5003 was listed.  The narrative explanation for the increase indicates the rating was based on the presence of favorable ankylosis, although the examination report which appears to provide the foundation for the rating indicates the presentation of the knee was more likely a 5 degree loss of extension, rather than ankylosis.  In 2005, a separate 20 percent rating was assigned for instability under diagnostic code 5257.  

In connection with his current claim, the Veteran was afforded a VA examination in February 2010.  He complained of stiffness, swelling, giving away, locking, subluxation and pain.  He denied experiencing weakness, lack of endurance, fatigability, tenderness, effusion or dislocation, but reported flare-ups that are precipitated by daily walking and cold weather.  He wore a knee brace, takes pain medication, and limits his walking during flare-ups.  He denied having any incapacitating episodes in the past year due to his right knee.

Physical examination revealed a normal gait, and while there was tenderness, there was no edema, instability, effusion, weakness, guarding of movement, or subluxation.  The examiner found no ankylosis.  Flexion was to 105 degrees with no evidence of limitation of extension.  There was no additional limitation in range of motion following repetitive use, and anterior, posterior, and medial-lateral instability tests were normal.  Nevertheless, pain increased on repetition, and the examiner noted the disability would limit physical work.  

The report of a July 2014 VA examination documents the Veteran's report of increasing and constant pain in his right knee.  He reported flare-ups, stiffness, swelling, and limited range of motion.  However, flexion was to 120 degrees with pain beginning at 115 degrees, but no evidence of limitation of extension.  There also was no additional limitation in range of motion following repetitive use.  Anterior, posterior, and medial-lateral instability tests were normal, and there was no evidence of subluxation or dislocation.  Functional loss and/or functional impairment consisted of less movement than normal, excess fatigability, pain on movement, and disturbances of locomotion.  

The Veteran reported never having any tibial and/or fibular impairment, meniscal conditions, surgical procedures for a meniscal condition, a meniscus condition, a meniscectomy, or a total knee joint replacement.  X-ray examination revealed moderate osteoarthritic change of the right patellofemoral joint space and chronic tendinitis of the distal suprapatellar tendon.  The examiner noted the Veteran's instability was in remission, but that the disability characterized as fracture of right patella, status post arthroscopy with tricompartmental degenerative changes had progressed.  The examiner also noted that the right knee condition impacted the Veteran's ability to work because he could not perform extended walking.  

Treatment records are consistent with the findings and conclusions set forth in the February 2010 and July 2014 VA examination reports.  

The Board acknowledges that the Veteran reported right knee subluxation and "giving away" in February 2010.  The Board notes that while the Veteran is competent to assert observable symptoms of his condition, he is, however, as a lay person, not competent to judge the severity of his condition in regards to the applicable diagnostic codes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, while the Veteran contends that his right knee instability is much worse than his current assigned ratings, the Board finds the February 2010 and July 2014 VA examiners' determinations more probative in establishing a disability picture for rating purposes.  This evidence fails to show ankylosis or instability of the right knee.  As such, increased ratings are not warranted based on these factors; the evidence does not show ankylosis of the knee with flexion between 10 and 20 degrees, nor severe recurrent subluxation or lateral instability.  

The Board recognizes the evidence of flare-ups of pain that affects the Veteran's ability to perform the normal working movements of the body.  Specifically, the Veteran's right knee becomes stiff, fatigued, and more painful after repetitive movement like walking or standing.  Notably, on VA examination in February 2010 and July 2014, the VA examiners specifically found no additional range of motion loss with repetitive testing.  The Board finds the Veteran's assertions regarding these flare-ups and the functional impairment they cause both competent and credible.  However, this symptomatology has already been contemplated by the assigned disability ratings.  Thus, increased ratings are not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, supra; Mitchell, supra.  In addition, because the Veteran has a compensable rating, the Board finds that he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Moreover, the Board finds that compensable ratings for limitation of flexion or extension are not warranted under DCs 5260 and 5261.  Flexion has not been shown to be to less than 105 degrees including as limited by pain.  Extension has been full.  Thus, even upon consideration of functional loss due to pain, weakness, excess fatigability, or incoordination, as flexion and extension of the right knee has not been limited to 60 degrees or less and 5 degrees or more, respectively, compensable ratings are therefore not warranted under Diagnostic Codes 5260 and 5261.

The evidence fails to show that the following diagnostic codes are applicable in the present case: 5258 (dislocation of semilunar cartilage); 5259 (removal of semilunar cartilage); 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).

The Board also notes the Veteran has residual surgical scarring from his right knee surgery.  The three scars each measured 1 cm in length by 0.5 cm in width.  As the scars do not exceed an area of six square inches, and are not painful or unstable, a separate rating is not warranted.  See July 2014 VA Examination Report; 38 C.F.R. § 4.118, DCs 7801-7805.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of increased disability ratings.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Due consideration has been given to Hart, supra.  However, increased evaluations are not warranted for any period of time that is covered by this appeal.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right knee disabilities.  The manifestations of the Veteran's right knee disorders, including limitations of range of motion and pain, are specifically contemplated by the schedular criteria.  38 C.F.R. § 4.71a, DC 5237, 5260.  The rating criteria are therefore adequate to evaluate the Veteran's right knee disorders.  Further, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's right knee disabilities are before the Board and there is no indication in the record that his right knee symptomatologies, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, the Veteran has not argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his right knee prevents him from obtaining and maintaining substantially gainful employment.  As such, further consideration of Rice is not warranted.  


ORDER

A disability rating in excess of 30 percent for fracture of right patella, status post arthroscopy with tricompartmental degenerative changes is denied.

A disability rating in excess of 20 percent for right knee instability is denied.


REMAND

In his February 2011 substantive appeal, the Veteran reported that his low back disability has worsened since the most recent VA examination, which was conducted in February 2010.  As such, this matter must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his service-connected low back disability.  See Snuff v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, VA treatment records to October 2009 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from October 2009 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA treatment, including those from the VAMC in Fayetteville dated since October 2009, and associate them with the claims file.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

3.  After completing the above development, readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


